 


114 HR 1443 IH: Grand Canyon Bison Management Act
U.S. House of Representatives
2015-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1443 
IN THE HOUSE OF REPRESENTATIVES 
 
March 18, 2015 
Mr. Gosar (for himself, Mrs. Kirkpatrick, Mr. Salmon, Mr. Schweikert, Mr. Franks of Arizona, Mrs. Lummis, Mr. Zinke, and Ms. Sinema) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To direct the Secretary of the Interior to establish a bison management plan for Grand Canyon National Park. 
 
 
1.Short titleThis Act may be cited as the Grand Canyon Bison Management Act. 2.DefinitionsIn this Act:
(1)Management planThe term management plan means the management plan published under section 3(a). (2)ParkThe term Park means the Grand Canyon National Park.
(3)SecretaryThe term Secretary means the Secretary of the Interior. (4)Skilled public volunteerThe term skilled public volunteer means an individual who possesses—
(A)a valid hunting license issued by the State of Arizona; and (B)such other qualifications as the Secretary may require, after consultation with the Arizona Game and Fish Commission.
3.Bison management plan for Grand Canyon National Park
(a)Publication of planNot later than 180 days after the date of enactment of this Act, the Secretary shall publish a management plan to reduce, through humane lethal culling by skilled public volunteers and by other nonlethal means, the population of bison in the Park that the Secretary determines are detrimental to the use of the Park. (b)Removal of AnimalNotwithstanding section 4 of the Act of March 2, 1929 (16 U.S.C. 198c) or any other provision of law, a skilled public volunteer may remove a full bison harvested from the Park.
(c)CoordinationThe Secretary shall coordinate with the Arizona Game and Fish Commission regarding the development and implementation of the management plan. (d)NEPA ComplianceIn developing the management plan, the Secretary shall comply with all applicable Federal environmental laws (including regulations), including the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
(e)LimitationNothing in this Act applies to the taking of wildlife in the Park for any purpose other than the implementation of the management plan.  